12 A.3d 1002 (2011)
300 Conn. 909
Raul LARRACUENTE
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided February 1, 2011.
Rosemarie T. Weber, special public defender, in support of the petition.
Susann E. Gill, supervisory assistant state's attorney, in opposition.
The petitioner Raul Larracuente's petition for certification for appeal from the Appellate Court, 125 Conn.App. 904, 10 A.3d 1110 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.